Citation Nr: 0922187	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-27 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for advanced peripheral 
vascular disease of the lower extremities, claimed as 
circulation problems, as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for residuals of 
amputation of the right leg, as secondary to service-
connected diabetes mellitus, type II.

3.  Entitlement to special monthly compensation (SMC) based 
on anatomical loss.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2007, the Veteran testified before 
a Decision Review Officer at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In written argument in April 2009, the Veteran's accredited 
representative requested that the Veteran's case be remanded 
for the purpose of scheduling the Veteran for a Board video 
conference hearing as he had requested.  Indeed, the 
Veteran's request for such a hearing is noted on a hearing 
election form dated in June 2007, as well as on VA Form 9 
dated in September 2007.

Accordingly, the veteran should be afforded a Board video 
conference hearing at the RO as requested.  See 38 U.S.C.A. § 
7107 (West 2002).

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Board video 
conference hearing.  The Veteran and his 
representative should be properly notified 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

